Citation Nr: 0306138	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  95-40 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 RO decision, which denied 
SMC based on the need for regular aid and attendance of 
another person or at the housebound rate.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  

In July 1997 and October 2000, the Board remanded the case to 
the RO for additional development of the record.  

In a March 2002 decision, the RO granted SMC under 38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i), based on PTSD rated 
100 percent and additional service-connected disabilities, 
independently ratable at 60 percent or more, effective on 
July 9, 2001.  



FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
post-traumatic stress disorder (PTSD) (rated 100 percent 
disabling), coronary artery disease (rated 60 percent 
disabling), diabetic nephropathy (rated 60 percent 
disabling), diabetes mellitus (rated 40 percent disabling), 
peripheral neuropathy of the right lower extremity (rated 30 
percent disabling), peripheral neuropathy of the left lower 
extremity (rated 20 percent disabling), amputated second and 
third toes of the right foot (rated 20 percent disabling), 
hypertension (rated 10 percent disabling), cervical strain 
with osteoarthritis (rated 10 percent disabling), and 
residuals of a fractured nose (rated noncompensable).  

2.  In addition to his service-connected disability ratings, 
the veteran also is entitled to SMC under 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i), based on PTSD rated 100 
percent and additional service-connected disabilities, 
independently ratable at 60 percent or more.  

3.  The service-connected disabilities are not shown to be so 
disabling as to render the veteran unable to care for his 
daily personal needs or protect himself from the hazards and 
dangers of daily living, without care or assistance on a 
regular basis, or require that he remain in bed.



CONCLUSION OF LAW

The criteria for the assignment of special monthly 
compensation benefits based on the need for regular aid and 
attendance have not been met.  38 U.S.C.A. §§ 1114, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from May 1967 to May 1970.  

The records show that service connection has been established 
for PTSD (rated 100 percent disabling), coronary artery 
disease (rated 60 percent disabling), diabetic nephropathy 
(rated 60 percent disabling), diabetes mellitus (rated 40 
percent disabling), peripheral neuropathy of the right lower 
extremity (rated 30 percent disabling), peripheral neuropathy 
of the left lower extremity (rated 20 percent disabling), 
amputated second and third toes of the right foot (rated 20 
percent disabling), hypertension (rated 10 percent 
disabling), cervical strain with osteoarthritis (rated 10 
percent disabling), and residuals of a fractured nose (rated 
noncompensable).  

The RO granted service connection for the cervical spine 
disorder and residuals of a fractured nose in December 1975; 
for PTSD in September 1981; for diabetes mellitus, diabetic 
nephropathy, peripheral neuropathy of the right lower 
extremity, peripheral neuropathy of the left lower extremity, 
and amputated second and third toes of the right foot, in 
March 2002; and for coronary artery disease and hypertension 
in September 2002.  

Additionally, in a March 2002 decision, the RO granted SMC 
under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i), based on 
PTSD rated 100 percent and additional service-connected 
disabilities, independently ratable at 60 percent or more, 
effective on July 9, 2001.  

The veteran underwent numerous VA examinations to assess the 
severity of his service-connected disabilities and the impact 
of those disabilities on all aspects of his daily living, to 
include those conducted in November 1997, July 1999, August 
1999, March 2001, and February 2002, as follows.  

On a November 1997 VA aid and attendance or housebound 
examination, the veteran's service-connected disabilities of 
residuals of a fractured nose and cervical spine disorder 
were evaluated.  The examiner did not believe that the nose 
disability had an impact on the veteran's activities of daily 
living.  As to the cervical spine disorder, the examiner 
stated that the veteran could have some mild impact with 
regard to activities of daily living.  

On a November 1997 VA psychiatric examination, the veteran 
reported that for most of the past year he had been living in 
a room of a house belonging to a woman (and her two sons), 
who had been taking care of him in his disability for the 
past four years.  For the past month, he indicated that he 
had lived in his own apartment.  The relocation was 
reportedly precipitated due to financial considerations on 
the part of him and his "caretaker."  

With regard to activities of daily living, the veteran 
reported that he dressed and fed himself and that he provided 
some compensation to his "friend/caretaker" for helping him 
with other activities of daily living.  He indicated that, 
although he kept things picked up, his "friend" did his 
laundry and light housekeeping and cleaning.  He reported 
that his friend also brought him some meals she had cooked 
and that he could take meals out of the freezer and warm them 
up in the microwave.  

The veteran reported that his friend did his grocery shopping 
for him 90 percent of the time, because he could not get out 
to the stores due to nervousness, his physical condition, and 
transportation problems.  He indicated that he was able to 
drive but let his license expire.  Due to functional 
illiteracy, he reported that his friend oversaw his 
medication use.  

On examination, the veteran did not require an attendant in 
reporting to the examination.  He traveled to the appointment 
in a DAV van that picked him up at his apartment.  The 
veteran was not permanently bedridden.  The diagnosis was 
that of severe PTSD.  

As for the impact of the disorder on all aspects of his daily 
living, the veteran did not require the regular assistance of 
another person in attending to the ordinary hazards of daily 
living.  In general, the veteran demonstrated the capacity to 
protect himself from the hazards/dangers of his daily 
environment.  Further, the veteran did not currently appear 
to be restricted to his home or the immediate vicinity 
thereof by his psychiatric disorder alone.  

On a July 1999 VA aid and attendance or housebound 
examination, it was noted that the veteran was not 
permanently bedridden.  With glasses, his vision was 20/25 in 
each eye.  It was noted that he was not capable of managing 
his own affairs, due to confusion, and that a friend did this 
for him (the friend had power of attorney).  He lived with 
this friend.  

It was also noted that the veteran had the capacity to 
protect himself from the hazards of daily environment.  He 
was able to perform self care and travel beyond the premises 
of his home.  During a typical day, he watched television and 
washed clothes.  

On physical examination, the veteran was able to walk without 
assistance.  He had no mechanical aid.  He was able to leave 
the house as necessary.  The diagnoses were those of PTSD, 
cervical degenerative arthritis with disc narrowing at C5-6, 
slight deviation of the septum to the right due to old 
fractured nares, and morbid obesity.  

The examiner, in an addendum, stated that the evidence of 
record did not show the need for aid and attendance of 
another person nor was the veteran housebound, and that in 
any event the service-connected conditions standing alone did 
not meet the criteria for aid and attendance or housebound 
benefits.  

On an August 1999 VA examination, the veteran was evaluated 
in order to determine whether he was competent.  He lived in 
a house that he shared with a good female friend of his, 
where he had been living for most of the past five and a half 
years.  

It was noted that he was completely dependent upon his friend 
and that she did his shopping, cooking, paid all his bills, 
and did all his paperwork.  Her sons carried his laundry down 
to the laundry room and he put it in and took it out (but 
they did all the lifting and carrying).  The veteran believed 
that he would not be able to survive without the help of his 
friend.  

The diagnosis was that of severe PTSD.  The examiner remarked 
that the veteran continued to be psychologically competent 
but that it appeared that on a physical basis he was not 
competent.  In that regard, the examiner referred to a letter 
written by the veteran's friend, indicating that the veteran 
was not able to cook, clean after himself, grocery shop, or 
perform "those kinds of things."  (In a November 1999 
decision, the RO determined that the veteran was competent 
for VA purposes.)  

On a March 2001 VA aid and attendance or housebound 
examination, it was noted that the veteran was married and 
taking 23 medications daily.  He did not require an attendant 
in reporting for the examination (he was brought in the VA 
van).  He was not permanently bedridden.  His vision was 
quite adequate.  He had difficulty managing his benefit 
payments, so his wife had power of attorney.  

The veteran was able to protect himself from the hazards and 
dangers of his daily environment.  He had occasional dizzy 
spells and no bowel or bladder incontinence.  There may have 
been slight loss of memory.  He had occasional poor balance 
due to a knee problem.  He was able to perform self care.  He 
was able to travel beyond the premises of his home.  On a 
typical day he watched television.  He went out as necessary 
with his wife.  He took his own medication, as his wife put 
it in units.  

On physical examination, the veteran was markedly obese, 
estimated to weigh 334 pounds.  But for his obesity, his 
build and posture was adequate.  His nutrition was excellent.  
He had Canadian crutches, due to a knee problem.  With 
glasses his vision was 20/20 in the right eye and 20/25 in 
the left eye.  

An examination of the upper extremities did not reveal any 
functional restrictions.  An examination of the lower 
extremities indicated that he could walk without his crutches 
and that there was no deficit in weight bearing, balance, or 
propulsion.  Based on a review of the case, the examiner 
opined that the veteran did not require regular aid and 
attendance of another person, nor had he been rendered 
housebound due to his service-connected disabilities alone.  

On VA Form 21-2680, Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance, the veteran's 
complaints included diabetes mellitus and an arthritic knee.  
In addition to the above described examination report, the 
examiner stated that, in terms of restrictions of each upper 
extremity with particular reference to grip, fine movements, 
and ability for self feeding, to button clothing, shave and 
attend to the needs of nature, the veteran was adequate for 
activities of daily living.  Regarding restrictions of each 
lower extremity, the examiner noted that the veteran was able 
to ambulate for short distances without his crutches.  

It was also noted that the veteran was able to walk without 
the assistance of another person for one block and that he 
was able to leave home when necessary.  The diagnoses were 
those of insulin dependent diabetes mellitus, 
arteriosclerotic heart disease (on Coumadin), PVD, 
overweight, and severe PTSD.  The examiner certified that 
daily skilled services were not indicated.  

On a March 2001 VA psychiatric examination, the veteran 
reported that currently he "hardly ever leaves home on his 
own, except to go to the store for 5 min."  He rented a home 
that he shared with a woman whom he said he married the 
previous year for the sake of convenience.  

His daily schedule was minimal, and he stayed most of the day 
in his bedroom due to feelings of paranoia.  He could make 
himself a meal and go to the bathroom on his own.  His wife 
had a neighbor come to stay with him when she was in class.  
His biggest fear was that he would fall down, particularly in 
the bathroom while showering.  

The diagnosis was that of severe PTSD.  The examiner stated 
that the veteran's PTSD symptoms had worsened, in light of 
the fact that he was so isolated and had minimal contact with 
people.  The examiner opined that the veteran's 
manifestations were not so severe as to preclude him from 
protecting himself from hazards incident to his daily life.  
The veteran did evidence the fact that he could make himself 
breakfast.  The only area where he was a hazard was that he 
could fall while showering.  He had steps that he needed to 
climb, and if he was not careful, particularly with his 
diabetes mellitus, he could get woozy and lose track.  He was 
on multiple medications.  The examiner stated that he was 
better off when someone was there watching him or helping him 
out from time to time.  

On a February 2002 VA examination for diabetes mellitus, it 
was noted that the veteran was on a diabetic diet and had 
gained 90 pounds in the past year.  His restriction of 
activities was quite obvious, as he was morbidly obese and 
had problems with his lower extremities and edema of both 
lower extremities.  He had no real visual problems due to his 
diabetes.  He noticed some loss of strength due to his 
diabetes.  The veteran had impaired renal function and wore a 
pad due to incontinence.  

The diagnoses were those of type II insulin dependent 
diabetes mellitus, diabetic neuropathy of both lower 
extremities, diabetic nephropathy, hypertension (as likely 
due to his diabetes mellitus), and coronary artery disease 
(as likely due to his diabetes mellitus).  

In addition to above-described examinations, there is a 
voluminous record of VA inpatient and outpatient treatment 
received by the veteran, briefly described as follows.  

In April 1995, the veteran stated that he had been having 
difficulty in managing housekeeping and personal care 
responsibilities.  He reported that he was not able to read 
and write.  It was noted that he was still grieving over the 
death of his wife in March 1994, who had carried the 
responsibility for running the household and managing the 
family finances.  

In May 1995, the veteran was screened for home health aid 
assistance and that, although he did not fit the profile for 
which the program was designed, it was noted that he could 
benefit from some help at home.  He was not in danger of 
needing nursing home care.  In 1997, the veteran reported 
having relocated a few different times.  

In an August 1997 record, the veteran expressed a desire to 
find his own apartment as he felt that he could take care of 
himself.  He moved in October 1997 and felt that the move 
would allow him to take more responsibility for himself by 
being his own caretaker.  Later in the month, he expressed 
that he liked living by himself.  In 1998, he relocated 
again.  

In May 2001, the veteran said that he felt "great" and 
planned to volunteer at the VA, exercise more, and travel in 
the summer.  In the pain clinic that month, he reported that 
if he did not have pain he would be more active making wood 
models and other projects and would take trips.  He stated 
that he loved being active and that he was more able to walk 
on his medications.  (It was noted that he was using 
crutches.)  In June 2001, it was noted that the veteran and 
his wife were separating (she wanted him to become more 
independent).  

In September 2001, it was noted that the veteran was coping 
better than even he expected living on his own and that daily 
struggles were fairly minor.  In December 2001, he was noted 
to have multiple medical problems and PTSD and was coping 
fairly well.  He reported in group therapy that his being 
more independent and realizing that he could do more than he 
previously thought pleased him.  It was noted that he had 
moved away from home where he had lived and now lived alone.  
He reported no safety issues.  Another record indicates that 
he had gained a lot of independent living skills since he was 
"forced" to (i.e., he no longer cohabitated with his wife).  

In January 2002, in a telephone conversation with his case 
manager, the veteran indicated that he had fallen the other 
day and called his wife, who drove up to see him (they did 
not cohabitate).  He said that he was doing "okay" alone.  
He also asked for a home health aide because he did not want 
to go to a nursing home.  He said that he needed help around 
the house.  The case manager explained that he was not 
homebound and that he was not "there yet" in terms of 
meeting the criteria for enrollment in the home health aid 
program.  

In October 2002, it was noted that the veteran might require 
a motor scooter soon (he weighed over 400 pounds and his 
diabetes control was slipping).  Subsequently, the veteran 
requested a power scooter, but after reviewing his records 
the veteran was denied his request because he did not meet 
the criteria for a power chair/scooter.  He did not have 
three limbs incapable of propelling a manual wheelchair, 
because he walked with forearm crutches and did not have a 
cardiopulmonary condition that prevented the use of a manual 
chair.  

Later in October 2002, the veteran presented to the clinic in 
a wheelchair due to exertional shortness of breath.  The 
veteran reported that his doctor wanted him to be in a 
wheelchair.  In October and November 2002, the veteran 
reported no safety concerns.  

Also of record is an August 1999 letter from the veteran's 
friend (who subsequently became his wife in May 2000).  She 
stated that the veteran was capable of washing himself but 
needed to have someone nearby in case he fell; that he was 
very unstable on his feet; that she cooked for him because he 
forgot things on the stove; and that she did his shopping and 
laundry.  She asserted that the veteran's medications and his 
physical condition did not allow him to get around.  She 
mentioned the veteran's urinary incontinence.  In her 
opinion, the veteran could not be left alone.  She stated 
that sometimes his medications "mess him up" and he 
required assistance.  She stated that she had been around the 
veteran for the past five and a half years and knew firsthand 
what he could and could not do.  The August 1999 VA 
psychiatric examiner referenced this letter.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in July 1995), Statements of the Case (in 
September 1995 and November 1999), and Supplemental 
Statements of the Case (in September 2001, March 2002, and 
November 2002), the RO has notified him of the evidence 
needed to substantiate his claim.  Further, in January and 
August 2002 letters, the RO provided the veteran with 
additional information regarding the VCAA, including the 
duties of VA under the Act.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., 
from).  

The RO has also sought and obtained medical examinations, to 
include those conducted in November 1997, July 1999, and 
March 2001, in regard to the issue at hand.  Additionally, 
the RO has provided the veteran with the opportunity for a 
hearing, which he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A 
(West. 2002).  

In this case, the veteran claims SMC based on the need for 
regular aid and attendance.  

Special monthly compensation is payable where a veteran 
suffers from service-connected disability that renders him 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 1991 
& Supp. 2002); 38 C.F.R. § 3.350(b) (2002).  

In determining the need for regular aid and attendance, 
consideration will be given to the inability of the veteran 
to dress or undress himself, or to keep himself clean; 
frequent need of adjustment of any prosthetic which by reason 
of the disability cannot be done without aid; inability of 
the veteran to feed himself; inability to attend to the wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect himself from 
the hazards or dangers of his daily environment.  Bedridden 
will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
38 C.F.R. § 3.352(a) (2002); see, e.g., Turco v. Brown, 9 
Vet. App. 222 (1996).  

It is noted that, in order for the veteran to prevail in his 
claim, the evidence must show that it is a service-connected 
disability that has resulted in him being in need of regular 
aid and attendance or being housebound.  See Prejean v. West, 
13 Vet. App. 444 (2000).  

The veteran is currently service-connected for the following 
disabilities:  PTSD (rated 100 percent disabling), coronary 
artery disease (rated 60 percent disabling), diabetic 
nephropathy (rated 60 percent disabling), diabetes mellitus 
(rated 40 percent disabling), peripheral neuropathy of the 
right lower extremity (rated 30 percent disabling), 
peripheral neuropathy of the left lower extremity (rated 20 
percent disabling), amputated second and third toes of the 
right foot (rated 20 percent disabling), hypertension (rated 
10 percent disabling), cervical strain with osteoarthritis 
(rated 10 percent disabling), and residuals of a fractured 
nose (rated noncompensable).  

The veteran is also entitled to SMC under 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i), based on PTSD rated 100 
percent and additional service-connected disabilities, 
independently ratable at 60 percent or more (effective on 
July 9, 2001).

By virtue of his service-connected disability ratings, the 
veteran has obvious significant impairment due to service-
connected disabilities.  The issue presented in this case is 
whether the veteran requires regular aid and attendance or 
has been rendered housebound due to his service-connected 
disabilities.

In this regard, it is noted that the VA evaluated the veteran 
numerous times between November 1997, July 1999, and February 
2002, including examinations specifically to assess whether 
he met the criteria for aid and attendance or housebound 
benefits.  

However, he was not found to be bedridden or restricted to 
his home, or to require the regular assistance of another 
person in attending to the ordinary hazards of daily living.  
He could dress and feed himself, as well as attends to the 
needs of nature.  

Although his "friend/caretaker," who later became his wife 
in May 2000, assisted him a good amount in terms of laundry, 
housekeeping and cleaning, grocery shopping, and medication 
use -- at times due to the fact that the veteran was 
functionally illiterate -- the veteran was nevertheless shown 
to be capable of independent living and attending to his own 
self care.  

Although the veteran spent much of his day at home due to his 
PTSD symptoms, he was nevertheless capable of traveling 
beyond the premises of his home when necessary.  He was able 
to walk, albeit with the aid of crutches for most of the 
time.  Although one of the March 2001 VA examiners noted that 
the veteran was better off with someone watching him or 
helping him out from time to time, the evidence demonstrates 
that he did not require this on a regular basis.  

Moreover, other VA records in the file do not support the 
veteran's claim for SMC based on the need for the regular aid 
and attendance of another person.  The records indicate that 
the veteran did "okay" while living alone and could 
adequately care for himself; he just needed help from time to 
time around the house (e.g., laundry and housekeeping) and in 
managing his medications.  

The veteran requested but was not approved for the VA home 
health aid program, as he did not meet the criteria 
established for the program.  Moreover, he did not meet the 
VA criteria for obtaining a power chair/scooter.  In his most 
recent outpatient visits, he presented no safety concerns.  

Although the veteran has numerous service-connected 
disabilities that contribute to considerable impairment, the 
Board finds that there is not sufficient medical evidence to 
show that the disabilities render him unable to feed, clothe, 
or bathe himself, or otherwise independently perform 
activities of daily living.  

The service-connected disabilities also are not found to 
render the veteran unable to protect himself from the hazards 
and dangers incident to daily living, or to render him 
permanently bedridden.  

In sum, the Board concludes that the veteran has not met the 
criteria for the award of SMC benefits based on a need for 
regular aid and attendance.  

As the preponderance of the evidence is against the veteran's 
claim for SMC based on the need for the regular aid and 
attendance of another person, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

